Mr. Justice Breese delivered the opinion of the Court: It is impossible to distinguish this case in principle from the case of Wing v. Chopper and wife, post, 256, or from the case of Hoskins v. Litchfield, therein referred to, reported in 31 Ill. 137. On the authority of these cases the sale will be set aside, and the master in chancery of Lee county directed to sell the premises under the homestead act. The decree of foreclosure will not be disturbed. See, also, Moore v. Titman, 33 Ill. 358. The decree dismissing the complainants’ bill is reversed, and the cause remanded, with directions to the Circuit Court to set aside the sale and direct the master to sell the premises, in the mode pointed out by the homestead act. Decree reversed.